Citation Nr: 0306627	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  00-22 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for chronic lumbosacral strain.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1975 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey (NJ), that granted the veteran's claim 
of entitlement to service connection for chronic lumbosacral 
strain and evaluated it as 10 percent disabling.  In a Notice 
of Disagreement received in June 2000, the veteran notified 
VA that he disagreed with the 10 percent evaluation on his 
service-connected chronic lumbosacral strain.  Because the 
veteran has disagreed with the initial rating assigned for 
his service-connected chronic lumbosacral strain, the Board 
has characterized the issue as involving the propriety of the 
initial evaluation assigned following the grant of service 
connection.  See Fenderson v. West, 12 Vet.App. 119, 126 
(1999); AB v. Brown, 6 Vet.App. 35, 38 (1993).

It is noted that, during the pendency of this appeal, the RO 
increased the evaluation on the veteran's service-connected 
chronic lumbosacral strain to 20 percent disabling in 
December 2002.  

The Board also notes that, as the time for filing an appeal 
of the denial of the veteran's claims of entitlement to 
service connection for diabetes mellitus and hepatitis C does 
not expire until August 2003, these issues are not before the 
Board.


FINDING OF FACT

The veteran's service-connected chronic lumbosacral strain is 
manifested primarily by mild muscle spasms and moderate 
limited range of motion.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent on the veteran's service-connected chronic 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (2002).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects VA has made reasonable efforts to notify 
the veteran of the information and evidence necessary to 
substantiate his claim for an initial evaluation in excess of 
20 percent on his service-connected chronic lumbosacral 
strain.  In a letter dated in June 2001, the veteran was 
informed of VA's obligations to notify and assist claimants 
under the VCAA, what the evidence needed to show in order to 
establish entitlement to an initial evaluation in excess of 
20 percent, and he was notified of the records VA would 
attempt to obtain on his behalf and what records he was 
expected to provide in support of his claim.  Moreover, in 
this letter, the veteran was notified that VA had requested 
copies of his VA treatment records and would be scheduling 
him for an examination.  The veteran was provided with a copy 
of the appealed rating decision, a statement of the case, and 
supplemental statements of the case.  These documents 
provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and the requirement to submit 
medical evidence that comported with an initial evaluation in 
excess of 20 percent for chronic lumbosacral strain.  By way 
of these documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on the veteran's behalf.  Finally, 
the veteran was notified in a February 2003 letter from VA 
that his appeal had been certified to the Board and requested 
that any additional evidence in support of his claim be 
submitted to the Board.  Thus, the Board observes that all of 
the aforementioned correspondences informed the veteran of 
the evidence he was responsible for submitting and what 
evidence VA would obtain to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the veteran's claims folder 
consists of the veteran's service medical records and post 
service medical records, including VA medical records and 
examination reports.  The veteran has stated in the course of 
this appeal that he does not have any additional medical 
records.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of his claim for an initial evaluation in 
excess of 20 percent on his service-connected chronic 
lumbosacral strain poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet.App. 384 (1993).

II.  Higher Initial Evaluation

A review of the veteran's service medical records indicates 
that the veteran sustained two separate injuries to his lower 
back, in July and September 1976.    

Based on a review of the veteran's service medical records 
and a record of the veteran's VA examination in June 1999 
that diagnosed chronic lumbosacral strain and related it to 
the two low back injuries incurred during service, the RO 
granted the veteran's claim of entitlement to service 
connection for chronic lumbosacral strain in a July 1999 
rating decision.  The RO found that the veteran's chronic 
lumbosacral strain comported with a 10 percent evaluation, 
based on the contemporaneous evidence then of record.  
Following the submission of additional medical evidence in 
the form of a report of the veteran's VA examination 
accomplished in May 2002, as noted above, the RO assigned a 
20 percent evaluation for this disability in December 2002, 
effective December 29, 1998, the date of the claim.  See 
38 C.F.R. § 3.400 (2002).

The evidence submitted during the pendency of this appeal 
includes the veteran's VA treatment records for the period of 
December 1998 to May 2002. 

A review of the veteran's VA treatment records from the VA 
Medical Center (VAMC) in Philadelphia, PA (hereinafter, 
"VAMC Philadelphia") indicates that the veteran was 
examined in June 1999 for complaints of low back pain 
radiating down the right lower limb to the popliteal space.  
The veteran reported injuring his lower back while moving 
some wall lockers during service and that his in-service low 
back injury was of sufficient severity that his job duties 
had been changed from heavy motor vehicle driver to clerical 
work.  The veteran reported further that, although his low 
back pain had eased somewhat following separation from 
service, it recently had become more severe.  It was noted 
that the veteran had been employed as a janitor and a truck 
driver between his discharge from service and 1996, and he 
had been employed as a clerical worker since 1996.  Physical 
examination showed that the veteran's gait was normal, there 
was limitation of motion of the low back with forward flexion 
to 60 degrees, extension backward to 5 degrees, and lateral 
flexion to 10 degrees on both sides.  X-rays were obtained 
and showed normal vertebral bodies and alignment, moderate 
osteophyte formation, and sclerosis involving the lumbosacral 
joint.  The radiologist's impression was moderate 
degenerative joint disease of the lumbosacral joint.  The 
examiner's diagnosis was chronic lumbosacral strain based on 
the residuals of a strain injury that had occurred during 
service.

Outpatient treatment records reflect that the veteran 
presented at VAMC Philadelphia in September 1999 with 
complaints of bilateral paresthesias in his feet that had 
been present for approximately one year prior to this 
examination.  No pertinent medical history was noted.  
Physical examination revealed no cyanosis, clubbing, or edema 
of the extremities, 2+ dorsalis pedis/posterior tibial 
pulses, light sensation and visual inspection were normal, 
and no cuts, scrapes, or ulcers were seen.  The assessment 
included lower extremities paresthesias that, according to 
the examiner, could be related to degenerative joint disease 
of the spine, diabetes mellitus, a vitamin B12 deficiency, or 
a thyroid disorder.  Subsequent outpatient treatment records 
from VAMC Philadelphia reflect that, in November 2000 and 
February 2001, the examiners noted in their assessments that 
the veteran's lower extremities paresthesias were of unclear 
etiology.  

In a statement received at the RO in June 2000, the veteran 
stated that his back condition had been aggravated to the 
point where he was unable to work in his current job as a 
truck driver and he needed retraining in order to obtain any 
meaningful employment.  

In a Form 9 received at the RO in October 2000, the veteran 
stated that the range of motion obtained in his VA 
examination had been overstated, no consideration had been 
given by the VA examiner for pain on movement, and that he 
was unable to move "to the extent that the examining doctor 
flexed me" due to pain.  He stated further that the effect 
of his low back pain on his employment had not been 
considered and that he was unable to do his job as a (heavy) 
equipment operator because of the pain that he experienced on 
movement and because of equipment vibrations.  The veteran 
submitted a statement to the RO in January 2001 explaining 
that he had been hospitalized on an emergency basis and had 
missed his December 2000 VA examination for that reason.  
Finally, in a statement received at the RO in January 2002, 
the veteran stated that his lower back condition had caused 
him many problems with walking and standing.

On VA examination accomplished in May 2002 at VAMC 
Philadelphia, the veteran was seen for complaints of flare-
ups of severe lower back pain that occurred approximately 
twice a month.  The veteran denied radicular pain, and 
provided a history of chronic lower back pain.  Physical 
examination of the veteran demonstrated mild spasm of the 
paraspinal muscles of the lumbar spine, forward flexion was 
from 0 to 60 degrees, extension was from 0 to 20 degrees, 
lateral rotation and flexion were both from 0 to 20 degrees 
bilaterally.  Neurological examination revealed that the 
veteran's deep tendon reflexes were symmetrical, including 
his ankle reflexes.  The examiner noted that the veteran was 
prone to experience fluctuations of his lower back condition 
and it was not possible for the examiner to predict the 
amount of the veteran's dysfunction in the future.  The 
impression was chronic lumbosacral strain/sprain with range 
of motion as described.

The veteran essentially contends on appeal that his service-
connected chronic lumbosacral strain is more disabling than 
initially, and currently, evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2002); Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  
However, in Fenderson (cited in the Introduction), the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") noted an important distinction between an 
appeal involving the veteran's disagreement with the initial 
rating assigned at the time a disability is service connected 
and an appeal involving a denial of an increased rating 
requested by the veteran.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, the Court has held that it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" is required.  See Fenderson, 12 Vet.App. at 126.

The veteran's service-connected chronic lumbosacral strain is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 5295, which rates a veteran's disability based on the 
extent of lumbosacral strain.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  An evaluation of 20 percent 
disabling is available under this Diagnostic Code where the 
veteran's lumbosacral strain is manifested by muscle spasms 
on extreme forward bending, or unilateral loss of lateral 
spine motion while in a standing position.  The maximum 
rating of 40 percent disabling is available under Diagnostic 
Code 5295 where the veteran's lumbosacral strain is severe, 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending while in a standing position, the loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above 
manifestations with abnormal mobility on forced motion of the 
spine.  Id.

The Board points out that the Court has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.  In DeLuca v. Brown, 8 
Vet.App. 202 (1996) (hereinafter, "DeLuca"), the Court held 
that ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  The Court also held in 
DeLuca that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

The veteran's service-connected chronic lumbosacral strain 
also could be evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  Diagnostic Code 5292 provides disability 
ratings based on limitation of motion of the lumbar spine.  
Under this Diagnostic Code, an evaluation of 10 percent 
disabling is available for slight limitation of motion of the 
lumbar spine, an evaluation of 20 percent disabling is 
available for moderate limitation of motion of the lumbar 
spine, and the maximum evaluation of 40 percent disabling is 
available under this Diagnostic Code for severe limitation of 
motion of the lumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Taking into account the medical evidence set out above, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 20 percent on the 
veteran's service-connected chronic lumbosacral strain.  It 
is noted that the veteran's range of motion of the lumbar 
spine on examination in June 1999 was to 60 degrees on 
forward flexion, extension was to 5 degrees, and lateral 
flexion was to 10 degrees bilaterally, indicating moderate 
limitation of motion.  Subsequent examination in September 
1999 attributed the veteran's lower extremities paresthesias 
to, among other things, degenerative joint disease of the 
spine.  However, on examination in November 2000 and February 
2001, the etiology of the veteran's paresthesias was found to 
be unclear.  Finally, examination in May 2002 revealed 
moderate limited range of motion of the lumbar spine, with 
forward flexion from 0 to 60 degrees, extension from 0 to 20 
degrees, lateral rotation from 0 to 20 degrees bilaterally, 
and lateral flexion from 0 to 20 degrees bilaterally.  As 
severe lumbosacral strain has not been shown on examination 
of the veteran's spine, with no listing of the whole spine to 
the opposite side, no positive Goldthwaite's sign, no marked 
limitation of forward bending in the standing position, no 
loss of lateral motion with osteoarthritic changes, no 
narrowing or irregularity of the joint, and no abnormal 
mobility on forced motion with any of the above symptoms, an 
evaluation of 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002) for the veteran's service-
connected chronic lumbosacral strain is not warranted.  
Considering the medical evidence of record and the Court's 
guidance in DeLuca, the veteran's service-connected chronic 
lumbosacral strain does not warrant an initial evaluation in 
excess of 20 percent under Diagnostic Code 5295.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); see generally 
DeLuca, supra.

The Board also considered evaluating the veteran's chronic 
lumbosacral strain under Diagnostic Code 5292, but, on the 
facts of this claim, the veteran's chronic lumbosacral strain 
does not meet the requirements entitling him to an evaluation 
above 20 percent disabling under Diagnostic Code 5292.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  X-rays taken 
of the veteran's lumbosacral spine in June 1999 revealed 
normal vertebral bodies and alignment and were interpreted as 
showing only moderate degenerative joint disease of the 
lumbosacral joint.  Further, physical examination in June 
1999 and May 2002 revealed limitation of motion of the lumbar 
spine that was moderate in degree.  There were no indications 
that severe limitation of motion of the lumbar spine was 
shown on examination as required for a 40 percent evaluation 
under Diagnostic Code 5292.  Id.  Given the symptomatology 
associated with the veteran's service-connected chronic 
lumbosacral strain, the Board determines that this disability 
is most appropriately evaluated at the 20 percent rate under 
Diagnostic Code 5295.  See 38 C.F.R.          §§ 4.7, 4.71a, 
Diagnostic Code 5295 (2002); see generally DeLuca, supra.  
Accordingly, an initial evaluation in excess of 20 percent is 
not warranted.

The Board notes further that, because an evaluation of the 
medical evidence submitted since the granting of service 
connection does not support a finding that the current 
evaluation of 20 percent assigned to the veteran's service-
connected chronic lumbosacral strain was inappropriate, 
consideration of a "staged rating" is not required for this 
service-connected disability.  See Fenderson, supra.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected chronic 
lumbosacral strain presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2002); 
Bagwell v. Brown, 9 Vet.App. 337, 338-339 (1996).  In that 
regard, the Board notes that the veteran has stated that his 
service-connected chronic lumbosacral strain had interfered 
with his employment.  It is noted, however, that the veteran 
was employed at all times relevant to this claim, and, 
further, it does not appear that the veteran's service-
connected chronic lumbosacral strain interfered either with 
his employment as a truck driver between his separation from 
service in 1977 and 1996 or his employment as a clerical 
worker after he changed jobs in 1996.  Moreover, a review of 
the evidence in the veteran's claims folder does not indicate 
that his service-connected chronic lumbosacral strain was 
shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or otherwise to 
render impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met on the veteran's service-
connected chronic lumbosacral strain.  Id.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for chronic lumbosacral strain is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

